Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 1/25/2021.
Claims 1,6,11,16,21,27 have been amended.

Response to Arguments
The amendment filed on 1/25/2021 has overcome the previous objection of the claims. Therefore, the objection has been withdrawn.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of record failed to teach or disclose when a value of a resource bundling granularity is a first-type value, at least one resource block bundling group in a scheduling resource corresponding to the terminal device according to a location of a first physical resource block (PRB) of the scheduling resource in a maximum available bandwidth of a system and the resource bundling granularity, and using the at least one resource block bundling group, data transmitted from a network device, wherein the first-type value comprises 2 or 4;  and when the value of a resource bundling granularity is a second-type value, a scheduling resource corresponding to the terminal device as one resource block bundling group, and using the one resource block bundling group, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RAHEL GUARINO/Primary Examiner, Art Unit 2631